DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 9, the limitation “approximately 60 degrees” renders the claim indefinite since the term “approximately” is a term of degree and no guidance is provided by the Applicant as to what the term encompasses.  Per MPEP 2173.05(b): “when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. App/era Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Netzel US 3489847 (hereinafter Netzel).

    PNG
    media_image1.png
    741
    534
    media_image1.png
    Greyscale

Re. Cl. 1, Netzel discloses: A gripper unit (Fig. 1) for gripping and handling cable ends of two cables of a cable harness (see 10 and 12, Fig. 1) comprising: two gripper jaws (see annotated figure 1, shaded portion of 18 and 18a shown above) (see Fig. 1, axes that extend into the page through the centers of 10 and 12), the gripper jaws being movable transverse to the longitudinal direction toward each other to a closed position (see Fig. 2 or 4) and away from each other to an open position (see Fig. 1); wherein at least one of the gripper jaws has an upper jaw member and a lower jaw member (see annotated figure 1); and at least one engagement member (see annotated figure 1 (non-shaded portions of 18 and 18a) and 32/34 Fig. 2-4) that is activatable and arranged between the upper jaw member and the lower jaw member (see Fig. 1-4), wherein the cables are acted upon from an outside by the gripper jaws (see Fig. 2 for example) and the at least one engagement member in the closed position with one of the cables being clamped between the upper jaw member and the at least one engagement member and another of the cables being clamped between the lower jaw member and the at least one engagement member (see Fig. 2, 10 is clamped between the upper jaws and the engagement member and 12 is clamped between the lower jaws and the engagement member).
Re. Cl. 2, Netzel discloses: the at least one engagement member is movable independently of the gripper jaws (fastener and nut 32, 34 are movable independently of the annotated gripper jaws as shown in Fig. 1, to tighten and fix the gripper jaw together).
Re. Cl. 3, Netzel discloses: including two of the at least one engagement member (see annotated figure 1, engagement member on both 18 and 18a), wherein each of the gripper jaws has one of the upper jaw member and one of the lower (see annotated figure 1), and wherein each of the engagement members is arranged between the upper jaw member and the lower jaw member of an associated one of the gripper jaws (see annotated figure 1).
Re. Cl. 4, Netzel discloses: a drive that moves the at least one engagement member independently of the gripper jaws (Col. 2, Lines 45-47 and Lines 66-68, whatever structure is used to tighten or loosen the fasteners 32, i.e. a wrench or other tool).
Re. Cl. 5, Netzel discloses: each of the gripper jaws has one of the upper jaw member and one of the lower jaw member (see annotated figure 1), wherein the jaw members are slidably mounted in the gripper jaws for movement between the closed position and the open position (see Fig. 1 and Fig. 2), and whereby, insertion of the at least one engagement member between the cables or retraction of the at least one engagement member from between the cables varies a distance between the cables transverse to the longitudinal direction (see Fig. 2 and Fig. 4, by having different sized cables supported and thus the lateral width of the device adjusted, the distance between the cables is altered; specifically, as can be seen in Fig. 2 and 4, the distance between 10 and 12 in Fig. 2 is less than in Fig. 4).
Re. Cl. 6, Netzel discloses: the at least one engagement member is formed as a wedge (see annotated figure 1, due to surfaces 20/20a, the engagement member is formed as a wedge) with at least one effective wedge surface (see Fig. 1, 20/20a, 21/21a, 22/22a and annotated effective wedge surfaces).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Netzel.
Re. Cls. 7-9, Netzel discloses the wedge has two of the effective wedge surfaces (see Fig. 1, 20/20a and annotated effective wedge surfaces) but the claimed invention except a wedge angle between the wedge surfaces is between 30 and 90 degrees (Cl. 7), the wedge angle is between 45 and 70 degrees (Cl. 8) and the wedge angle is approximately 60 degrees (Cl. 9).  The Examiner notes that the angle between In re Aller, 105 USPQ 233. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Netzel in view of Kramer US 3521332 (hereinafter Kramer).
Re. Cl. 17, Netzel discloses that the device is formed from a suitable insulating material such as glass-fibre-reinforced polyester (Col. 2, Line 19-20) and therefore does not explicitly disclose that the at least one engagement member is formed of or coated with a plastic material.  Kramer discloses a double ended cable clip (Fig. 1) which is made out of an alternate insulating material, in the form of an electrically insulating material (e.g. plastic) (Col. 4, Lines 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Netzel device to be made out of plastic as disclosed by Kramer since Netzel discloses that insulating materials are desired and Kramer discloses the known use of plastic as electrically insulating.  Furthermore, Kramer discloses that the plastic material insulates the conductors or cables from one another (Col. 4, Lines 6-8).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Renggli US 2016/0181740 (hereinafter Renggli) in view of Netzel.
Re. Cl. 18, Renggli discloses: A fitting station (5a-6c) for provisioning plug housings with pre-fabricated cable ends (see Fig. 5a-5c) comprising a gripper unit (2, Fig. 5a-6c) for gripping cable ends of two cables of a twisted cable harness and inserting each of the cable ends into a selected cell of a plug housing (see Fig. 5a-5c).
Re. Cl. 19, Renggli discloses: A method for provisioning plug housings with pre-fabricated cable ends of two cables of a twisted cable harness (see Fig. 5a-5c), comprising the following steps: providing a gripper unit (see 2, Fig. 5a-6c); and  18674-1 /237796/FPO256US29 inserting the cable ends of the cables into selected cells of a plug housing using the cable gripper unit while maintaining the distance between the cables (see Fig. 5a-5c, inserting 5 and 5’ into 6).
Re. Cl. 18-19, Renggli does not disclose the gripper unit according to Claim 1 (Cl. 18) or providing the gripper unit according to Claim 1; operating the gripper unit to grip the two cables, wherein an outside of each of the cables is enclosed by the gripper jaws and the cables are supported by the at least one engagement member that is inserted between the cables; adjusting a distance between the cables by moving the at least one engagement member forward or backward transverse to the longitudinal direction; and  18674-1 /237796/FPO256US29 inserting the cable ends of the cables into selected cells of a plug housing using the cable gripper unit while maintaining the distance between the cables (Cl. 19).  As discussed above Netzel discloses a gripper unit (Fig. 1) according to claim 1 (see rejection of claim 1 above).  Re. Cl. 19, Netzel discloses operating the gripper unit to grip the two cables (see Fig. 1, to grip two cables 10 and 12), wherein an (see Fig. 2) and the cables are supported by the at least one engagement member that is inserted between the cables (see annotated figure 1 and assembled view in Fig. 2); adjusting a distance between the cables by moving the at least one engagement member forward or backward transverse to the longitudinal direction (see Fig. 2 and Fig. 4, by adjusting the overall lateral width of the device, a distance between cables would be altered). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the gripper unit of Renggli with the gripper unit of Netzel to provide a more streamlined process since the Netzel device would enable the process to include securing multiple cables (e.g. three cables 10, 11, 12 as shown in Fig. 1-2 of Netzel) to plug housing at one time rather than doing them separately as shown in Renggli.  
Allowable Subject Matter
Claims 10-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs US 2674722, Aldridge US 2018/0155939 and Slaughter US 2621384.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632